The Mexico Fund, Inc. Monthly Summary Report April 2014 Prepared By: Impulsora del Fondo México, sc Investment Advisor to the Fund The information presented in this report has been derived from the sources indicated. Neither The Mexico Fund, Inc. nor its Adviser, Impulsora del Fondo México, S.C., has independently verified or confirmed the information presented herein. April 30, 2014 I. The Mexico Fund Data End ofMonth One Month Earlier One Year Earlier TotalNet Assets1 (million US$) NAV per share Closing price NYSE2 % Premium (Discount) (1.17%) (0.44%) 9.59% Shares traded per month2 (composite figures) Outstanding shares3 Shares on Short Interest Position2 Note: Past performance is no guarantee of future results. II. Performance4 1 Month 3 Months 6 Months 1 Year Market price -0.24% -2.33% -3.52% -18.23% NAV per share 0.49% 1.58% -0.83% -9.33% Bolsa IPC Index 0.57% 1.89% -0.03% -8.92% MSCI Mexico Index 0.46% 1.85% -0.62% -8.18% 2 Years 3 Years 5 Years 10 Years Market price 30.19% 26.92% 203.80% 338.97% NAV per share 18.87% 13.93% 162.20% 308.79% Bolsa IPCIndex 6.13% 1.91% 114.13% 330.71% MSCI Mexico Index 7.36% 6.44% 119.45% 287.54% III. The Mexican Stock Exchange End of Month One Month Earlier One Year Earlier Bolsa IPC Index5 Daily avg. of million shares traded Valuation Ratios6: P/E P/BV EV/EBITDA Market capitalization (billion US$) 1Source: Impulsora del Fondo México, S.C. (Impulsora). Impulsora utilizes the spot exchange rate, provided by Bloomberg, to calculate the Fund’s Net Asset Value per share (NAV). The NAV is published every business day on the Fund’s website www.themexicofund.com. 2Source: NYSE Euronext. Short interest position as of first fortnight of every month. 3 During April 2014, the Fund issued 1,966 shares under its Equity Shelf Program. 4 Sources: Lipper, Inc., Bloomberg and Impulsora del Fondo México, S.C. Periods ended on the last US business day of the date of this report. Performance figures take into account the reinvestment of distributions. 5Source: Mexican Stock Exchange. 6Source: Impulsora del Fondo México, S.C. Figures represent the average obtained from a representative sample of companies listed on the Bolsa. P/E refers to Price/Earnings, P/BV refers to Price/Book Value and EV/EBITDA refers to Enterprise Value/Earnings before Interests, Taxes, Depreciation and Amortization. 1 IV. The Mexican Economy. End of Month One Month Earlier One Year Earlier Treasury Bills7 One month 3.23% 3.17% 3.82% Six months 3.49% 3.46% 3.97% One year 3.66% 3.67% 4.10% Long-term Bonds Three years 4.72% 4.80% 4.27% Five years 5.07% 5.06% 4.15% Ten years 6.15% 6.32% 5.00% 20 years 7.12% 6.89% 5.37% 30 years 7.20% N.A. N.A. Currency Market8 Exchange Rate(Ps/US$) Ps. 13.0793 Ps. 13.0580 Ps. 12.1340 Month Year to Date Last 12 Months Inflation Rates on Previous Month Consumer Price Index9 (CPI) 0.27% 1.43% 3.76% V. Economic Comments. According to results of the monthly poll conducted during April 2014 by Mexico’s Central Bank (Banxico), economic analysts of the private sector estimate that Mexico’s gross domestic product (GDP) will increase 3.0% during 2014 and 3.9% during 2015. The inflation rate is estimated by analysts to be 3.9% for 2014 and 3.6% for 2015. The exchange rate of the peso against the dollar is expected to end 2014 at Ps. 13.01 and at Ps. 12.97 towards the end of 2015, while the interest rate for the 28-day Cetes (Treasury Bills) is estimated to be 3.5% and 4.0% for the same periods. The complete results of this and past polls are available at Banxico’s website, located at www.banxico.org.mx. 7Monthly average of weekly auctions as published by Banco de México. N.A. means no auction for such instrument was scheduled for this month. 8 Sources: Bloomberg and Banco de México. 9Source: Banco de México. 2 VI. Portfolio of Investments As of April 30, 2014 (Unaudited) Percent of Shares Held COMMON STOCK - 97.32% Value Net Assets Airports Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B 2.16% Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. Series B Beverages Arca Continental, S.A.B. de C.V. Fomento Económico Mexicano, S.A.B. de C.V. Series UBD Organización Cultiba, S.A.B. de C.V. Series B Building Materials Cemex, S.A.B. de C.V. Series CPO Chemical Products Alpek, S.A.B. de C.V. Series A Mexichem, S.A.B. de C.V. Construction and Infrastructure Promotora y Operadora de Infraestructura, S.A.B. de C.V. Consumer Products Kimberly-Clark de México, S.A.B. de C.V. Series A Energy Infraestructura Energética Nova, S.A.B de C.V. Financial Groups Banregio Grupo Financiero, S.A.B. de C.V. Series O Grupo Financiero Banorte, S.A.B. de C.V. Series O Grupo Financiero Santander Mexicano, S.A.B de C.V. Series B Food Gruma, S.A.B. de C.V. Series B Grupo Bimbo, S.A.B. de C.V. Series A Grupo Herdez, S.A.B. de C.V. Grupo Lala, S.A.B. de C.V. Series B Holding Companies Alfa, S.A.B. de C.V. Series A Grupo Carso, S.A.B. de C.V. Series A1 Mining Grupo México, S.A.B. de C.V. Series B Restaurants Alsea, S.A.B. de C.V. 3 Shares Percent of Held COMMON STOCK Value Net Assets Retail El Puerto de Liverpool, S.A.B. de C.V. Series C-1 Wal-Mart de México, S.A.B. de C.V. Series V Steel Ternium, S.A. Telecommunications Services América Móvil, S.A.B. de C.V. Series L Total Common Stock 97.32% SHORT-TERM SECURITIES – 2.64% Principal Amount Repurchase Agreements BBVA Bancomer, S.A., 3.45%, dated 04/30/14, due 05/02/14 repurchase price $7,351,218 collateralized by Bonos del Gobierno Federal. 1.85% Time Deposits Comerica Bank, 0.02%, dated 04/30/14, due 05/01/14 Total Short-Term Securities Total Investments Other Assets in Excess of Liabilities Net Assets Equivalent to $26.53 per share on 14,949,038 shares of capital stock outstanding 100.00% 4 VII. The Mexico Fund, Inc. Charts 5 VII. The Mexico Fund, Inc. Charts (continued) 6
